Case 2:20-cv-00107-BJR Document 6 Filed 02/05/20 Page 1 of 3
                         Case
WAWD - Application for Leave      2:20-cv-00107-BJR
                             to Appear                              Document
                                       Pro Hac Vice (Revised 1/24/2020)        6 Filed 02/05/20 Page 2 of 3



Pro Hac Vice Attorney

Applicant's Name:                     Oren Giskan
Law Firm Name:                        Giskan, Solotaroff & Anderson LLP
Street Address 1:                     90 Broad Street
Address Line 2:

City:   New York                                            State:   NY              Zip:   10004
Phone Number w/ Area Code          (212) 847-8315 Bar # OG-3667 State                                 NY
Primary E-mail Address:         ogiskan@gslawny.com
(Primary E-Mail address must be for the Pro Hac attorney and not any subordinate or staff member)

Secondary E-mail Address:



                                           STATEMENT OF LOCAL COUNSEL

I am authorized and will be prepared to handle this matter, including trial, in the event the
applicant Oren Giskan                                              is unable to be present upon any date
assigned by the court.

Date:   2/5/2020                      Signature of Local Counsel: s/
                                                                                Philip P. Mann


Local Counsel's Name:                 Philip P. Mann
Law Firm Name:                        Mann Law Group PLLC
Street Address 1:                     1420 Fifth Avenue, Suite 2200
Address Line 2:

City:   Seattle                                 98101       State:   WA              Zip:

Phone Number w/ Area Code 206-436-0900 Bar # 28860




              U.S. District Court – Pro Hac Vice Application                                                  Page 4
              Revised January 14, 2020
Case 2:20-cv-00107-BJR Document 6 Filed 02/05/20 Page 3 of 3
